UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO ALTAIR NANOTECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware 1-12497 33-1084375 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 204 Edison Way Reno, Nevada 89502 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(775) 856-2500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNO o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer[] Non-accelerated filer[] Accelerated filer[] Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):YES [ ] NO [X] As of August 10, 2012 the registrant had 69,452,487 shares of Common Stock outstanding. 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Expressed in thousands of United States Dollars, except shares) June 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Product inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Patents, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Trade accounts payable $ $ Accrued salaries and benefits Accrued warranty Accrued liabilities Deferred revenues Warrant liabilities Capital lease obligation 21 12 Total current liabilities Total Liabilities Stockholders' equity Common stock, no par value, unlimited shares authorized; 69,452,487 shares issued and outstanding at June 30, 2012 and December 31, 2011 Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See notes to the consolidated financial statements. 2 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in thousands of United States Dollars, except shares and per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues Product sales $ License fees 60 60 Commercial collaborations 18 78 18 80 Contracts and grants Total revenues Cost of goods sold Product Commercial collaborations Contracts and grants Warranty and inventory reserves 12 58 Total cost of goods sold Gross loss ) Operating expenses Research and development Sales and marketing General and administrative Depreciation and amortization Loss on disposal of assets 16 Total operating expenses Loss from operations ) Other (expense) income Interest income (expense), net 32 ) 30 ) Change in market value of warrants Total other income, net Net loss $ ) $ ) $ ) $ ) Loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares - basic and diluted See notes to the consolidated financial statements. 3 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Expressed in thousands of United States Dollars) (Unaudited) Three Months Ended June 30, Net loss $ ) $ ) Other comprehensive loss, net of tax: Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) Six Months Ended June 30, Net loss $ ) $ ) Other comprehensive loss, net of tax: Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) See notes to the consolidated financial statements. 4 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (Expressed in thousands of United States Dollars, except shares) (Unaudited) Common Stock Additional Paid In Accumulated Accumulated Other Comprehensive Shares Amount Capital Deficit Loss Total Balance, April 1, 2011 $ $ $ ) $ Net loss ) ) Share-based compensation 73 85 Issuance cost adj of $10 ) ) Balance,June 30, 2011 $ $ $ ) $
